Per Curiam. Appellant, Roy Eugene Vance, by his attorney, has again filed for a rule on the clerk. In a Per Curiam opinion issued July 13, 1931, we denied a similar motion. His attorney, DeLoss McKnight, has attached an affidavit admitting that the record was entered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.